Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 26, 2018

                                       No. 04-18-00694-CV

                                Paul D. RICE and M. Susan Rice,
                                           Appellants

                                                 v.

                        Charles C. HICKERSON and Eva M. Hickerson,
                                        Appellees

                      From the 452nd District Court, Mason County, Texas
                                    Trial Court No. 175739
                      The Honorable Robert Rey Hofmann, Judge Presiding


                                          ORDER
        This matter involves a dispute over a gate. The trial court rendered a final judgment
permitting appellees to replace a manual gate with an electronic gate. The gate in question is on
property owned by appellants, subject to a non-excusive easement granted to appellees’
predecessors in interest. On September 25, 2018, the trial court rendered an order following
entry of the final judgment. In that order, the trial court refused to permit appellants to supersede
the judgment. The order further ordered appellees to post security in the amount of $1,000.00 —
cash or bond — no later than October 1, 2018, and prior to removal of the manual gate.

        On September 26, 2018, appellants filed in this court — the court of potential jurisdiction
over the appeal of this matter — an emergency motion for review of the supersedeas order and
an emergency motion for temporary relief. See TEX. R. APP. P. 24.4(a). In their motion for
review of the supersedeas order, appellants contend the trial court erred in denying them the right
to supersede the final judgment and in failing to set a reasonable bond for appellees. See id.
With regard to their emergency motion for temporary relief, appellants ask that this court “issue
an immediate emergency stay of enforcement of the trial court’s supersedeas order.” See id. R.
24.4(c).

       After review, we GRANT appellants’ emergency motion for temporary relief and
ORDER the trial court’s supersedeas order stayed until further order of this court. See id. The
granting of the temporary stay precludes appellees from replacing or removing the manual gate.
Additionally, appellees need not post the $1,000.00 bond by October 1, 2018, as set out in the
supersedeas order.
       We ORDER appellees to file a written response to appellants’ emergency motion for
review of the supersedeas order in this court on or before October 16, 2018.

        We further order the clerk of this court to serve a copy of this order on the trial court and
all counsel.



                                                      _________________________________
                                                      Marialyn Barnard, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court